DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and response filed on July 1, 2022 have been received and entered. Claims 1, 16-18, 21 have been canceled, while claims 2, 4-5, 7-15, 43-69 have been canceled. Claims 1, 3, 6, 16-41 and 42 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 1-42 (group I) in the reply filed on October 9, 2019 was acknowledged. Applicant further elected species of nucleases, Cas9, P53 inhibitor and nucleic acid for TP53 without traverse. Upon further consideration election of species requirement between different species are hereby withdrawn and all the non-elected spices are hereby rejoined with the elected species. 
Claims 43-69 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 9, 2019. 
Claims 1, 3, 6, 16-41 and 42 are under consideration. 

Withdrawn-Claim Rejections - 35 USC § 103
Claims 1, 3, 6-8, 16-22, 24-33, 36, 38-41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (WO/2017/184674, or US 20190127762, dated 50/02/2019, filed 04/19/2017, EFD 04/19/2016),  Shaulian et al (Molecular and Cellular Biology, 1992, 12(12), 5581-5592)as evidenced by NCBI accession no GenBank: AAA61212.1. 1/14/1995) and Hong et al (Nature 460, 1132–1135, 2009).  In view of Applicants’ amendment of base claim 1, limiting the scope of p53 to sequence ID NO 7 as a new species, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:
Claims 1, 31-34 were rejected under 35 U.S.C. 103 as being unpatentable over Church et al (WO/2017/184674, or US 20190127762, dated 50/02/2019, filed 04/19/2017, EFD 04/19/2016),  Shaulian et al (Molecular and Cellular Biology, 1992, 12(12), 5581-5592)/Bowman (Gene & Development, 1996, 10, 826-835, art of record)as evidenced by NCBI accession no GenBank: AAA61212.1. 1/14/1995) and Hong et al (Nature 460, 1132–1135, 2009) as applied above and further in view of Kohn et al (WO2017/143071, dated 08/24/2017, effective filing date 02/18/2016).The rejection is withdrawn for the reasons discusses supra.
	Claims 1, 8, 12, 21 and 23 were rejected under 35 U.S.C. 103 as being unpatentable over Church et al (WO/2017/184674, or US 20190127762, dated 50/02/2019, filed 04/19/2017, EFD 04/19/2016),  Shaulian et al (Molecular and Cellular Biology, 1992, 12(12), 5581-5592)/Bowman (Gene & Development, 1996, 10, 826-835, art of record)as evidenced by NCBI accession no GenBank: AAA61212.1. 1/14/1995), Hong (Nature 460, 1132–1135, 2009), Kraig et al (WO2018029656, filed on 08/11/2017) and Chung et al (Nature Chemical Biology, 2015, 11, 713-720). The rejection is withdrawn for the reasons discusses supra.
Claims 1, 35-39 were rejected under 35 U.S.C. 103 as being unpatentable over Church et al (WO/2017/184674, or US 20190127762, dated 50/02/2019, filed 04/19/2017, EFD 04/19/2016), Shaulian et al (Molecular and Cellular Biology, 1992, 12(12), 5581-5592)/Bowman (Gene & Development, 1996, 10, 826-835, art of record) as evidenced by GenBank: AAA61212.1. 1/14/1995) and Hong eta l (Nature 460, 1132–1135, 2009)  as applied above and further in view of Moriarity et al (USPGPUB 20170065636, dated 03/09/2017, effective filing date 07/31/2015). The rejection is withdrawn for the reasons discusses supra.

New-Claim Rejections - 35 USC § 103- necessitated by amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 16-22, 24-33, 36, 38-41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (WO/2017/184674, or US 20190127762, dated 50/02/2019, filed 04/19/2017, EFD 04/19/2016),  Addgene T7-p53DD-pCDNA3 (T7-p53DD-pcDNA3 was a gift from William Kaelin (Addgene plasmid # 25989 ; http://n2t.net/addgene:25989 ; RRID:Addgene_25989, map 7/12/2010)  as evidenced by Irwin et al (Nature, 2000, 407, 645-648) and  NCBI accession no GenBank: AAA61212.1. 1/14/1995) and Hong et al (Nature 460, 1132–1135, 2009).
Claims are directed to a gene editing system comprising, and wherein the TP53 inhibitor comprises the sequence of SEQ ID NO: 7, (a) an apoptosis inhibitor, wherein the apoptosis inhibitor is a TP53 inhibitor that inhibits naturally occurring TP53 expression, and wherein the TP53 inhibitor comprises the sequence of SEQ ID NO:7, and (b) a Cas9 system comprising a Cas9 molecule and a QRNA molecule, wherein the gRNA molecule is capable of targeting the Cas9 molecule to a target nucleic acid.
With respect to claims 1, 3, and 36, Church et al teach a gene editing system comprising a p53 inhibitor and further comprises a nuclease (abstract, para. 23 and 33). Church et al teach that nuclease-based genome editing, such as with a CRISPR/Cas system, can result in toxicity that severely limits gene editing in target cells. Church teaches limiting, reducing, inhibiting, or eliminating this toxicity and improving gene targeting frequencies in target cells by using  bFGF (basis fibroblast growth factor) (see para. 13). Church et al  teaches in at least one embodiment a) an expression construct encoding a programmable DNA nuclease and (b) an expression construct encoding an anti-apoptosis protein a DN p53, an oligonucleotide inhibitor of p53 (shRNA), a stem cells, expression constructs useful for the expression of Cas9, anti-apoptosis proteins, and sgRNA and  any suitable expression construct can be used including  plasmid vectors, adeno-associated viral vectors (see para. 39-42). It is further disclosed that the nuclease is selected from the group consisting of class 2 clustered regularly-interspaced short palindromic repeat (CRISPR) nuclease that  is selected from the group consisting of a CRISPR associated protein 9 (Cas9) nuclease (see claims 6 and 7 of ‘762, para. 29-30). 
Regarding claims 16-18, Church et al teach gene editing system further comprising a plurality of sgRNAs, wherein each of the plurality of sgRNAs is complementary to a target nucleic acid sequence of the stem cell genome (see claim 12 of ‘762, para. 37 example 6).  It is further disclosed that a sgRNA complementary to a target nucleic acid sequence of the stem cell genome or a nucleic acid encoding one or more sgRNAs (see para. 37). 
With respect to claims 19-20, Church et al ateach Cas9 nucleases" exist in many bacteria, including S. pyogenes, S. thermophilus, and Neisseria meningitidis. A "Cas9 nuclease" includes a Cas9 nuclease with native (or wild-type) nuclease activity, as well as modified versions of a Cas9 nuclease, such as SpCas9-HF1), eSpCas9, Cas9 nickases and nuclease-deficient or nuclease-null Cas9 fused to a nuclease domain (see para. 30).
Regarding claims 21-22, Church et al teach that the expression of Cas9 is regulated and may be induced by using doxycycline (see para. 59 and figure 1A).
With respect to claims 25-30, Church et al further teaches that gene editing system further comprises a template nucleic acid that may be circular nucleic acid that is a plasmid, a linear or single stranded oligonucleotide (see figure 6A, 8D, 9A and 10A, para. 91).
Regarding claims 31-33, Church et al teach a genetically modified stem cell, comprising: (a) an expression construct encoding a programmable DNA nuclease or a meganuclease; and (b) an anti-apoptosis component selected from the group consisting of: (i) an expression construct encoding an anti-apoptosis protein selected from the group consisting of a dominant negative mutant of p53 (DNp53),(see claim 5 of ‘762). Church et al teach dominant negative p53 sequence from Addgene plasmid that dominant negative mutant carries deletion of 288 amino acids leaving initial 14aa and the oligomerization and COOH-domains (see para. 48 and reference therein). It is further disclosed that the stem cell may be human stem cell (see claim 18 of ‘762), non-human mammal, primate, a mouse, or a rat (see para. 27).
Regarding claims 36, 38-39, Church et al teach a composition comprising a genetically modified stem cell comprising the gene editing system for in vivo therapeutic purposes (see para. 26). Church et al teach a gene editing system comprising a p53 inhibitor  and further comprises a nuclease (abstract, para. 23 and 33).With respect to claim 39 to a kit, the presence of instructions does not constitute a limitation that distinguishes the kit from a prior art product lacking such instructions. In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004). 
With respect to claim 40-42, Church et al teaches an expression construct encoding a programmable DNA nuclease and (b) an expression construct encoding an anti-apoptosis protein a DN p53, an oligonucleotide inhibitor of p53 (shRNA), a stem cells, expression constructs useful for the expression of Cas9, anti-apoptosis proteins, and sgRNA and any suitable expression construct can be used including plasmid vectors, adeno-associated viral vectors (see para. 39-42).
Church et al teach a gene editing system comprising a p53 inhibitor and further comprises a Cas9 nuclease (abstract, para. 23 and 33), wherein the inhibitor is a dominant negative mutant of p53 from Addgene. It is further disclosed that the method reduces the toxicity of gene editing and improving gene targeting frequencies in such hiPSC and in other types of stem cells by inhibiting p53. This inhibition can be achieved by expressing an anti-apoptosis protein or by using genetic or chemical agents to reduce expression of p53 (see para. 23). Church et al differs from claimed invention by not disclosing the TP53 inhibitor comprises the sequence of SEQ ID NO: 7
Addgene plasmid T7-p53DD as evidenced by Irwin et al cure the deficiency by disclosing a N-terminal stretch that encode the first 12 residues of T7 followed by c-terminus amino acid of the P53 as set forth in NCBI accession no. AAA61212.1 that shows 98% sequence identity to SEQ ID NO: 7 (see below). Addgene catalogue further indicates that there is a L383H mutation in the sequence that would result in a T7-p53DD that has 100% sequence identity to SEQ ID NO: 7.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	
It would have been obvious to one of ordinary skill in the art to combine the teaching of prior art to modify the genetically modified cell comprising gene editing system comprising p53 inhibitor as disclosed by Church by substituting p53DD inhibitor with other functionally equivalent p53DD inhibitor as disclosed in Addgene as evidenced by Irwin, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do transient overexpress p53DD in order to inactivate p53 mediated apoptosis to avoid genomic instability as suggested by Hong and thereby reduce the toxicity of gene editing system and improving gene targeting frequencies in pluripotent stem cells as disclosed in Church. One of skill in the art would have been expected to have a reasonable expectation of success because it was routine to substitute one p53 inhibitor with another p53DD to inactivate of p53 mediated apoptosis in cells to reduce gene editing associated toxicity because prior art successfully reported use of (i) p53DD  to inactivate p53 medicated apoptosis and (ii) p53DD transgene has been shown to increase reprogramming efficiency of iPSCs without causing genome instability and transient inhibition is well tolerated in hPSC as evident from the teaching of Hong et al (see pages 1133, col. 2, para. 2 and 1134, col. 2, para. 2). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).

Claims 1, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (WO/2017/184674, or US 20190127762, dated 50/02/2019, filed 04/19/2017, EFD 04/19/2016),  Addgene T7-p53DD-pCDNA3 (T7-p53DD-pcDNA3 was a gift from William Kaelin (Addgene plasmid # 25989 ; http://n2t.net/addgene:25989 ; RRID:Addgene_25989)  as evidenced by Irwin et al (Nature, 2000, 407, 645-648)) and NCBI accession no GenBank: AAA61212.1. 1/14/1995) and Hong et al (Nature 460, 1132–1135, 2009) as applied above and further in view of Kohn et al (WO2017/143071, dated 08/24/2017, effective filing date 02/18/2016).
Regarding claims 1, 31-34, Church et al teach a genetically modified stem cell, comprising: (a) an expression construct encoding a programmable DNA nuclease or a meganuclease; and (b) an anti-apoptosis component selected from the group consisting of: (i) an expression construct encoding an anti-apoptosis protein selected from the group consisting of a dominant negative mutant of p53 (DNp53), a mouse double minute 2 homolog (MDM2), a p53-induced protein with a RING (Really Interesting New Gene)-H2 domain (Pirh2, RCHY1), a constitutively photo-morphogenic 1 (COP1), an ARF (Alternative Reading Frame) Binding Protein 1 (ARF-BP1, HUWE1), a B cell lymphoma 2 protein (Bcl-2), Bcl-2-related protein A (Bcl2A1),  (ii) an oligonucleotide inhibitor of p53 (see claim 5 of ‘762. It is further disclosed that the stem cell may be human stem cell (see claim 18 of ‘762), non-human mammal, primate, a mouse, or a rat (see para. 27). Church differ from claimed invention by not disclosing that the genetically modified stem cell is from pig. 
Before the effective filing date of the instant application, Kohn et al teach it was routine to edit a target genomic DNA of a mammalian stem cell. Stem cells include, e.g., hematopoietic stem cells, embryonic stem cells, mesenchymal stem cells (see para. 111). It is further disclosed that the HSC can be from any mammal, e.g., a horse, dog, cat, goat, cow, pig, sheep, primate, non-human primate, or human (see para. 120).
It would have been obvious to one of ordinary skill in the art to modify the genetically modified cell comprising gene editing system comprising p53 inhibitor as disclosed by Church, Addgene, Irwin and Hong by substituting nonhuman mouse cells with other species of nonhuman cells as disclosed in Kohn et al, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to improve gene editing efficiency in different species of mammalian cells including pig cells by inhibiting p53. One of skill in the art would have been expected to have a reasonable expectation of success because it was routine to substitute one species of mammalian cell with another species of mammalian cells to genetically modify cells. Further, prior art successfully reported using cells from any mammal, e.g., a horse, dog, cat, goat, cow, pig, sheep, primate, non-human primate, or human for this purpose as evident from the teaching of Kohm.. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).

Claims 1, 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (WO/2017/184674, or US 20190127762, dated 50/02/2019, filed 04/19/2017, EFD 04/19/2016),  Addgene T7-p53DD-pCDNA3 (T7-p53DD-pcDNA3 was a gift from William Kaelin (Addgene plasmid # 25989 ; http://n2t.net/addgene:25989 ; RRID:Addgene_25989)  as evidenced by Irwin et al (Nature, 2000, 407, 645-648)  and GenBank: AAA61212.1. 1/14/1995) and Hong eta l (Nature 460, 1132–1135, 2009)  as applied above and further in view of Moriarity et al (USPGPUB 20170065636, dated 03/09/2017, effective filing date 07/31/2015).
Church et al teach a genetically modified stem cell, comprising: (a) an expression construct encoding a programmable DNA nuclease or a meganuclease; and (b) an anti-apoptosis component selected from the group consisting of: (i) an expression construct encoding an anti-apoptosis protein selected from the group consisting of a dominant negative mutant of p53 (DNp53), a mouse double minute 2 homolog (MDM2), a p53-induced protein with a RING (Really Interesting New Gene)-H2 domain (Pirh2, RCHY1), a constitutively photo-morphogenic 1 (COP1), an ARF (Alternative Reading Frame) Binding Protein 1 (ARF-BP1, HUWE1), a B cell lymphoma 2 protein (Bcl-2), Bcl-2-related protein A (Bcl2A1),  (ii) an oligonucleotide inhibitor of p53 (see claim 5 of ‘762. It is further disclosed that the stem cell may be human stem cell (see claim 18 of ‘762), non-human mammal, primate, a mouse, or a rat (see para. 27). Church differs from claimed invention by not disclosing said cell further engineered to express a CAR. 
Before the effective filing date of the instant application, Moriarity et al teach it was routine to edit a target genomic DNA of a mammalian cell and further express CAR for treating variety of cancer. Moriarity et al teach an engineering a cell comprising at least one exogenous receptor sequence that can be adjacent to a protospacer adjacent motif sequence of genomic DNA. In some cases, a protospacer adjacent motif sequence (PAM) can be recognized by a CRISPR endonuclease (see para. 40), wherein the cell of the present invention can further comprise an exogenous receptor selected from a group comprising a T cell receptor (TCR), Chimeric Antigen Receptor (CAR), or B cell receptor (BCR) (See para. 47). Moriarity et al further disclose administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising the engineered cell (see para. 14). Moriarity et al further disclose a pharmaceutical composition comprising the engineered cells that are intended to be administered either alone or together with a pharmaceutically acceptable carrier or excipient (see para. 452, limitation of claims 36-39).
It would have been obvious to one of ordinary skill in the art to modify the genetically modified cell comprising gene editing system comprising p53 inhibitor as disclosed by Church Addgene, and accession no to further incorporate CAR in said cells as disclosed in Moriarity et al, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be further motivated to do so in order to use the gene editing system with higher efficiency in cancer therapy. One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported engineering a cell comprising at least one exogenous sequence that can be adjacent to a protospacer adjacent motif sequence of genomic DNA that can be recognized by a CRISPR endonuclease  and wherein the cell of the present invention can further comprise an exogenous receptor including  Chimeric Antigen Receptor (CAR) for pharmaceutical purposes as evident from the teaching of Moriarity. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).

	Claims 1, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al (WO/2017/184674, or US 20190127762, dated 50/02/2019, filed 04/19/2017, EFD 04/19/2016), Addgene T7-p53DD-pCDNA3 (T7-p53DD-pcDNA3 was a gift from William Kaelin (Addgene plasmid # 25989 ; http://n2t.net/addgene:25989 ; RRID:Addgene_25989)  as evidenced by Irwin et al (Nature, 2000, 407, 645-648) NCBI accession no GenBank: AAA61212.1. 1/14/1995), Hong (Nature 460, 1132–1135, 2009), and Chung et al (Nature Chemical Biology, 2015, 11, 713-720). 
Church et al teach a genetically modified stem cell, comprising: (a) an expression construct encoding a programmable DNA nuclease or a meganuclease; and (b) an anti-apoptosis component selected from the group consisting of: (i) an expression construct encoding an anti-apoptosis protein selected from the group consisting of a dominant negative mutant of p53 (DNp53), a mouse double minute 2 homolog (MDM2), a p53-induced protein with a RING (Really Interesting New Gene)-H2 domain (Pirh2, RCHY1), a constitutively photo-morphogenic 1 (COP1), an ARF (Alternative Reading Frame) Binding Protein 1 (ARF-BP1, HUWE1), a B cell lymphoma 2 protein (Bcl-2), Bcl-2-related protein A (Bcl2A1),  (ii) an oligonucleotide inhibitor of p53 (see claim 5 of ‘762. It is further disclosed that the stem cell may be human stem cell (see claim 18 of ‘762), non-human mammal, primate, a mouse, or a rat (see para. 27). Church teaches that the expression of Cas9 is regulated and may be induced by using doxycycline (see para. 59 and figure 1A) but differ from claimed invention by not disclosing expression is regulated by ASV/CLV SMASH TAG. 
Before the effective filing date of the instant application, Chung et al teach a technique that uses small molecule–assisted shutoff (SMASh), in which proteins are fused to a degron that removes itself in the absence of drug, resulting in the production of an untagged protein. Chung reported that SMASh does not require the permanent fusion of a large domain, it should be useful when control over protein production with minimal structural modification is desired (abstract, figure 1A).
It would have been obvious to one of ordinary skill in the art to modify the gene editing system comprising p53 inhibitor and doxycycline inducible Cas9 nucleases  as disclosed by Church and Addgene and accession no by substituting doxycycline inducible Cas9 nucleases  with functionally equivalent ‘SMASh tag’, with a reasonable expectation of success, before the effective filing date of the instant application.. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be further motivated to do so as SMASh does not require the permanent fusion of a large domain and would be useful in situation when control over protein production with minimal structural modification is desired (Supra). One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported using SMASG TAG system to regulate the expression of a protein as evident from the teaching of Chung. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).

Withdrawn-Claim Rejections - 35 USC § 112
Claims 1, 3, 6-7, 12, 24-41 and 42 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant’s amendments to the claims obviates the basis of the rejection. 
Conclusion
No claim is allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schlaeger et al. (2015) Nature Biotechnol. 33:58-56 teaches while long-term TP53 inhibition can lead to increased mutational burden, transient inhibition appears to be tolerated in hPSCs.
 NCBI accession no KF766124 teaches a p53 DD as set forth in nucleic acid sequence encoding  N-terminal stretch encode the first 13 residues of p53 followed by c-terminus amino acid of the wild type P53.
Okita et al (US 9404124).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632